DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 94-101, and 103-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 13-15, 17, 18, and 20 of U.S. Patent No. 9,540,548 (cited in Applicant’s IDS; hereafter ‘548). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Claim 1 differs from Claim 20 of ‘548 in that the ‘548 claims require a specific combination of polyacrylic acids and provides a list of specific liquids.  The polyacrylic acid and solvents recited in the ‘548 claims represent species falling within the claimed genus of polyacrylic acid and liquid.  The ‘548 claims also recite a narrower amount of polyacrylic acid (“greater than or equal to 90 wt. %” vs. “at least about 75 wt. %”).  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).  Therefore, instant Claim1 is not patentably distinct from Claim 20 of ‘548.
Instant Claim 2 differs from Claims 14 and/or 15 of ‘548 in that the ‘548 claims require a specific combination of polyacrylic acids and provides a list of specific liquids.  The polyacrylic acid and solvents recited in the ‘548 claims represent species falling within the claimed genus of polyacrylic acid and liquid.  The ‘548 claims also recite a narrower amount of polyacrylic acid (“greater than or equal to 90 wt. %” vs. “at least about 75 wt. %”).  Claim 14 of ‘548 recites the burst strength of instant Claim 2, while Claim 15 of ‘548 recites a lap shear adhesive strength falling within the claimed range. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).  
The limitations of instant Claims 94 and 95 are taught by Claim 20 of ‘548.
The limitations of Claims 101, 103, 105, 108, and 109 are taught by Claims 14 and/or 15 of ‘548.
The limitations of Claims 96 and 104 are taught by Claim 17 of ‘548.
The limitations of Claims 98, 99, 106, and 107 are taught by Claim 18 of ‘548.
The limitations of Claim 100 are taught by Claim 20 of ‘548.

Claim 52 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 4 of U.S. Patent No. 9,833,538 (cited in Applicant’s IDS; hereafter ‘538). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Claim 52 differs from Claim 4 of ‘538 only in the amount of at least one polyacrylic acid which may be present.  Claim 52 requires 0.1-50 wt% of the at least one polyacrylic acid, while Claim 4 of ‘538 requires 0.1-25 wt%.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).

Claims 1, 2, 94, 97, 100, 101, 105, 108, and 109 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 4, 10, and 11 of U.S. Patent No. 10,588,998 (cited in Applicant’s IDS; hereafter ‘988). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Claims 1 and 2 differ from Claims 1 and 2 of ‘998 in that the ‘998 claims recite a narrower species or sub-genus of polyacrylic acid falling within the claimed genus.  Although narrower in scope, Claims 1 and 2 of ‘998 nevertheless read on all limitations of instant Claims 1 and 2.
The limitations of instant Claim 94 are taught by Claim 1 of ‘998.
The range recited in instant Claim 97 falls within the range recited by Claim 1 of ‘998.
The limitations of Claims 100 and 101 are taught by Claims 4, 10, and 11 of ‘998.
The range recited in instant Claim 105 falls within the range recited by Claim 2 of ‘998.
The limitations of instant Claims 108 and 109 are taught by Claim 2 of ‘998.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 96, 97, 100, and 101 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward et al. (Chem. Mater., 2003, vol. 15, p. 1466-1469; cited in Applicant’s IDS).
Regarding Claims 1, 2, 96, 97, 100, and 105, Ward teaches plasma deposition of structurally well-defined polyacrylic acid films (Title) which possess good adhesive properties (p. 1469, Conclusion).  Ward does not describe any liquid as being present in the films.  Thus, the films will include 100 wt% polyacrylic acid and 0 wt% liquid.  Ward’s films are not described as breaking into multiple pieces under the force of gravity and therefore satisfy the definition of a self-supporting matrix set forth in the instant specification (see p. 44, lines 24-30).   Ward’s lap shear tests demonstrate that the films have an adhesive strength of 74 + 11 N/cm2 prior to failure (p. 1468, Results).  This is equivalent to approximately 107 pounds force/in2.  
Regarding Claim 101, Ward’s plasma-deposited polymers exhibited a low degree of crosslinking (p. 1468, Discussion).  

Claims 1, 2, 94-96, 98, 100-104, 106, 108, and 109 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefanelli et al. (US 2009/0028929).
Regarding Claims 1, 94, and 95, Stefanelli teaches a transdermal patch for administration of nitroglycerin (Abstract).  Example 1 illustrates preparation of the following composition in the form of an adhesive semi-solid mass:

    PNG
    media_image1.png
    191
    697
    media_image1.png
    Greyscale

When the portion used to dilute nitroglycerin is taken into consideration, the total amount of Duro-Tak 87-2852 in the composition is 76.659 wt%1.  Duro-Tak 87-2852 is a commercially available self-crosslinking copolymer of acrylic acid, 2-ethyl acrylate, and methyl acrylate (p. 1, [0017]).  The definition for “polyacrylic acid” provided in the instant specification is inclusive of copolymers (p. 47, lines 29-30).  Therefore, Duro-Tak 87-2852 reads on the claimed polyacrylic acid.
No liquid other than the indicated materials is added to the composition.  The adhesive mass is spread onto a liner to form an adhesive film.  Directly after this step, any solvent present is evaporated by means of drying in forced air ovens (p. 2, [0070]-[0071]).  Stefanelli does not disclose the use of any solvent, and any unwanted solvent present in the starting material is removed during the drying process.  This indicates that no liquid (i.e. 0 wt%) is present in the final product.  
After drying, the adhesive film is bonded to a backing and subsequently cut into patches (p. 2, [0073] - p. 3, [0074]).  Stefanelli’s adhesive films and patches formed therefrom are not described as breaking into multiple pieces under the force of gravity and therefore satisfy the definition of a self-supporting matrix set forth in the instant specification (see p. 44, lines 24-30).   
Regarding Claims 2, 100, 101, 108, and 109, Stefanelli remains as applied above.  Stefanelli’s adhesive is formed from materials identical to those recited in the instant claims, included in amounts falling within the claimed ranges.  Stefanelli does not expressly disclose burst strength and/or lap shear adhesive strength.  Nevertheless, products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.  Therefore, the adhesive described above will inherently possess the claimed physical properties.
Regarding Claims 96 and 104, Stefanelli uses no water during the process described above.  Therefore, the composition is expected to contain 0 wt% water.
Regarding Claim 98 and 106, the composition described above is used to form a transdermal patch (Abstract) applied to human skin (p. 4, [0092]-[0094]).
Regarding Claims 102 and 103, propylene glycol reads on both a polyol and an alcohol.
Claim 52 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret et al. (US 2002/0051796).
Regarding Claim 52, Gueret teaches a solution for cosmetic use (Abstract).  Example 1 illustrates a solution comprising 52 wt% ethyl acetate (a non-aqueous solvent) and 35 wt% of an acrylic acid copolymer (p. 3, [0058]-[0060]).  Example 3 illustrates a similar solution comprising 50 wt% isopropyl alcohol and 37 wt% of an acrylic acid copolymer (p. 4, [0071]-[0073]).  
The definition for “polyacrylic acid” provided in the instant specification is inclusive of copolymers (p. 47, lines 29-30).  Thus, Gueret teaches forming a mixture comprising a non-aqueous solvent and polyacrylic acid in amounts falling within the claimed ranges.
A perforated polythene sheet was impregnated with the solution of Example 1, and ethyl acetate was allowed to evaporate (p. 3, [0063]).  The solution of Example 3 was incorporated into a patch using a similar method (p. 4, [0078]).  After evaporation of the solvent, the composition exhibits excellent self-adhesiveness (p. 1, [0010]).  The method described in Gueret’s Examples 1 and 3 anticipates the method of Claim 52.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


    
        
            
    

    
        1 (0.77 x 93.199) + 4.896 = 76.659